NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL CHAVEZ NUNEZ,                              No.    18-17082

                Plaintiff-Appellant,            D.C. No. 3:17-cv-02034-RS

 v.
                                                MEMORANDUM*
D. BRIGHT, Prison Doctor; T.
FRIEDERICHS, Prison Doctor,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Joel Chavez Nunez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and safety. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Nunez failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Nunez’s medical problems, or knew of and disregarded

an excessive risk to Nunez’s safety. See Farmer v. Brennan, 511 U.S. 825, 834,

837 (1994) (conditions of confinement claim requires showing that prisoner was

subjected to a sufficiently serious deprivation and that defendants knew of and

disregarded an excessive risk to prisoner’s health or safety); Toguchi, 391 F.3d at

1057-60 (negligence, medical malpractice, or a difference of opinion regarding the

course of treatment are insufficient to establish deliberate indifference).

      AFFIRMED.




                                           2                                  18-17082